Citation Nr: 0709827	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  03-27 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss, for the period from April 3, 
2000, to March 28, 2004, and an initial 20 percent 
thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, wherein the RO granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable evaluation, effective April 3, 2000.  By a May 
2004 rating action, the RO assigned staged ratings, of 10 
percent effective from April 3, 2000, and 20 percent 
effective from March 29, 2004.  

In a February 2004 decision, the Board denied initial ratings 
in excess of 10 and 20 percent for the prescribed time 
periods at issue.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).

In a September 8, 2006 Order the Court vacated the February 
2004 Board decision and remanded the appeal to the Board for 
readjudication.  The Court determined that the Board erred by 
failing to provide an adequate statement of reasons or bases 
for its determination that VA complied with 38 C.F.R. §§ 4.2 
and 4.10 (2006).  

In November 2004, the Board granted the veteran's motion to 
advance his appeal on its docket.


FINDINGS OF FACT

1.  For the period from April 3, 2000, to March 28, 2004, on 
audiological testing, hearing impairment did not exceed 
levels V in the right ear and IV in the left ear.

2.  For the period beginning March 29, 2004, on audiological 
testing, hearing impairment did not exceed levels IV in the 
right ear and VII in the left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral hearing loss, for the period from April 3, 
2000, to March 28, 2004, and an initial 20 percent rating 
thereafter have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.85, Tables VI, VIa, and VII (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must inform the claimant of any information and evidence (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

Proper VCAA notice should also provide notice as to veteran 
status, assignment of a rating, and an effective date.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

This appeal involves arises from a notice of disagreement 
with the initial rating following the grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims (Court) has held that once service connection is 
granted the claim is substantiated, and further VCAA notice 
is generally not required.  Dunlap v. Nicholson, No. 03-
0320 (U.S. Vet. App. Mar. 22, 2007); Dingess v. Nicholson, 19 
Vet. App. 473, 490-1 (2006).

The RO did, provided VCAA notice in a March 2001 letter to 
the veteran.  The March 2001 letter provided notice of the 
evidence necessary to substantiate entitlement the underlying 
claim for service connection for bilateral hearing loss.  The 
letter also advised the veteran of what evidence he was 
responsible for providing and what evidence VA would 
undertake to obtain, and told him to submit relevant evidence 
in his possession.  He did not received notice as to an 
effective date, and of course the notice was provided after 
the initial decision on the claim.  Cf. Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  Any deficiencies in the 
timing or content of this notice were nonprejudicial because 
a timing deficiency or absence of VCAA notice on a rating or 
effective date is generally not prejudicial to a claimant.  
Dunlap v. Nicholson.  There has been no allegation of 
prejudice in the notice provided to the veteran prior to RO 
decision granting service connection.

Regarding VA's duty to assist the veteran with his initial 
evaluation claim, all pertinent and identified records have 
been obtained and he has been afforded a contemporaneous 
examination.  

Before the Court, the veteran's attorney argued that VA had 
failed in its duty to provide adequate examinations.  The 
attorney specifically contended that VA examinations in March 
and May 2004 were deficient because they consisted of 
audiologic examinations only and did not contain a discussion 
of limitations on daily activities as required by 38 C.F.R. 
§§ 4.1, 4.10 (2006).  The Court order also noted the 
provisions of 38 C.F.R. § 4.2, requiring that an examiner 
consider a veteran's prior medical examinations and 
treatment, and that the more recent examinations did not 
comment on a report at a June 2002 examination that the 
veteran's spouse compensated for his hearing deficits..  

The VA examinations in 2002 and 2004 all contained opinions 
on the severity of the hearing loss and noted the veteran's 
subjective complaints and history.  There is no indication 
that they had access to the claims folder for review.  The 
examinations were conducted in accordance with VA's specific 
regulatory requirements for examining hearing loss.  
38 C.F.R. § 4.85 (2006).

Neither the veteran, nor his representatives have explained 
how he was prejudiced by the failure of examiners to review 
the claims folder or discuss a detailed history.  The rating 
criteria, as discussed below, are based on a mechanical 
application of audiology test results to criteria contained 
in the rating schedule.  There is no provision in the rating 
criteria that would permit VA to provide a schedular rating 
based on functional factors outside the rating criteria.  The 
provisions of 38 C.F.R. § 4.85, which contain very specific 
instructions for examining and rating hearing loss, do not 
provide for ratings based on functional factors outside the 
numeric results obtained on audiology examinations.  Thus, 
even if the examiner had reviewed the claims folder and 
provided extensive reports of functional impairment, the 
veteran could not obtain higher ratings if speech reception 
thresholds and discrimination on testing did not meet or 
approximate the criteria contained in the rating tables 
contained at 38 C.F.R. § 4.85.

The Court has held that VA has a duty to provide examinations 
that consider a veteran's history.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Green involved a claim for 
service connection in which an examiner had commented that a 
review of additional records would be helpful.  More 
recently, the Court has held that a VA examination was 
adequate, even where the claims folder was not reviewed.  
Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003).  The 
Court concluded that the necessary findings (ranges of 
shoulder motion) were "scientific" and the failure to 
consider the record would not render those findings 
unreliable.  Id.

In this case, the necessary findings are also scientific, and 
the failure to consider the history or functional impairment 
would not render those findings unreliable.

The Board also notes that the veteran's most recent 
examination was approximately three years ago.  There has 
been no allegation or evidence of a change in the disability 
since that examination.  Absent such evidence, the mere 
passage of time does not trigger a duty to provide a new 
examination.  The veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination.  VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).

Because the veteran has received necessary examinations and 
there is no indication of outstanding evidence, VA has 
complied with its duty to assist the veteran under the VCAA.  
38 U.S.C.A. § 5103A..

II.  Initial Rating Laws and Regulations 

General

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4. Different examiners, at different times, will 
not describe the same disability in the same language. 
Features of the disability which must have persisted 
unchanged may be overlooked or a change for the better or 
worse may not be accurately appreciated or described. It is 
the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present. Each disability must be 
considered from the point of view of the veteran working or 
seeking work. If a diagnosis is not supported by the findings 
on the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation 
purposes.38 C.F.R. § 4.2 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.38 C.F.R. § 4.7 (2006).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment. Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self-support. This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity. In 
this connection, it will be remembered that a person may be 
too disabled to engage in employment although he or she is up 
and about and fairly comfortable at home or upon limited 
activity...  38 C.F.R. § 4.10.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service- connected injury is 
limited to those claims which show present disability," and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Subsequently, the Court has held that the above 
rule is not applicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Hearing loss criteria

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating 
bilateral hearing loss is based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometric test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hz with an average 
pure tone threshold obtained by dividing these thresholds by 
four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. § 
4.85.

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86.

III.  Factual Background

The veteran underwent private audiological testing in June 
2000.  At that time, pure tone thresholds, in decibels, were 
as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	40	70	70	80	65
Left	 	45	65	60	75	61

Speech discrimination was 68 and 80 percent in the right and 
left ears, respectively.  

These results showed level V and IV in the right and left 
ears, respectively.  The combined hearing impairment level 
was consistent with a 10 percent rating when evaluated based 
on Table VI, found at 38 C.F.R. § 4.85.  They did not meet 
the criteria for rating on the basis of exceptional patterns 
of hearing loss.  38 C.F.R. § 4.86.

On VA audiological evaluation in July 2002, pure tone 
thresholds, in decibels, were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	40	65	70	65	60
Left	 	40	60	65	70	61

Speech discrimination was 96 percent in the right ear and 94 
percent in the left ear. 

These results showed level II hearing impairment in both 
ears.  The combined hearing impairment level was consistent 
with a zero percent rating when evaluated based on Table VI, 
found at 38 C.F.R. § 4.85.  They also did not meet the 
criteria for rating on the basis of an exceptional pattern of 
hearing loss.

On VA audiological evaluation in March 2004, pure tone 
thresholds, in decibels, were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	50	80	80	80	73
Left	 	65	85	85	85	80

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 72 percent in the left ear.

These results showed level IV and VI in the right and left 
ears, respectively.  The combined hearing impairment level 
was consistent with a 20 percent rating when evaluated based 
on Table VI, found at 38 C.F.R. § 4.85.  The left ear met the 
criteria for rating under 38 C.F.R. § 4.86.  When rated on 
that basis, the veteran had level VII hearing loss, which 
when combined with the hearing loss in the right ear still 
yields a 20 percent rating.

On VA audiological evaluation in May 2004, pure tone 
thresholds, in decibels, were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	45	70	70	80	66
Left	 	55	70	80	80	71

Speech audiometry revealed speech recognition ability of 76 
percent in both ears. 

These results revealed level IV in both ears under 38 C.F.R. 
§ 4.85.  The combined hearing impairment level was consistent 
with a 10 percent rating.  When rated in accordance with 
38 C.F.R. § 4.86, the veteran has level VI hearing loss in 
the left ear, which combines with the level IV hearing loss 
in the right ear to yield a 20 percent rating.

IV.  Analysis

The schedular criteria are specific, and as explained above 
the veteran's hearing loss is not of sufficient severity to 
warrant initial ratings higher than those provided by the RO.  
See Lendenmann, 3 Vet. App. at 349.

In summary, the Board has reviewed all the evidence of record 
and has concluded that the preponderance of the evidence is 
against a hearing loss rating in excess of 10 percent for the 
period from April 3, 2000, to March 28, 2004.  The 
preponderance of the evidence also is against a hearing loss 
rating in excess of 20 percent for the period beginning March 
29, 2004.

As discussed above, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

In this case, the veteran has been awarded a disability 
rating in excess of 10 percent for bilateral hearing loss, 
for the period from April 3, 2000, to March 28, 2004, and 20 
percent thereafter.  See 38 C.F.R. § 3.400 (1999).  The Board 
agrees.  As discussed above, the evidence does not support 
the assignment of higher disability ratings at any time under 
the schedular criteria.  

Additional considerations

In vacating the February 2004 decision, the Court determined 
that the Board had erred by failing to provide an adequate 
statement of reasons or bases for its determination that VA 
complied with 38 C.F.R. §§ 4.2 and 4.10 (2006).  In making 
the foregoing determination, the Court stated that the March 
and May 2004 VA examiners had failed to provide any 
discussion on the effect of the veteran's hearing loss on his 
ordinary activity, to include referencing a June 2002 VA 
opinion that '"[w]ithout the spouse in attendance, the 
veteran would be moderately to severe[ly] disabled because of 
his bilateral hearing impairment."'  

The Board recognizes that the veteran's hearing loss 
disability causes functional impairment, however, this is 
acknowledged by the currently assigned initial disability 
ratings of 10 and 20 percent for the periods in question.  To 
that end, the Board notes that loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  In fact, 38 C.F.R. 
§ 4.1 specifically states:  "[g]generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  
See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).

With regard to the provisions of 38 C.F.R. § 4.2, the Board 
has considered the various examination reports in light of 
the whole recorded history.  The numeric findings on those 
reports were all obtained using the same methods and do not 
support findings in excess of those provided by the RO when 
applied to the schedular rating criteria.  As just noted the 
rating criteria are intended to account for impairment while 
working or attempting to work.  Because the examination 
reports contain the findings specified in 38 C.F.R. §§ 4.85, 
4.86, it is not necessary to return the reports for 
additional information.

With regard to 38 C.F.R. § 4.7, none of the numeric findings 
on the VA examinations more closely approximate the criteria 
for the next higher evaluation and in accordance with 
38 C.F.R. § 4.7, the lower rating has been assigned.

The examiners' compliance with the provisions of 38 C.F.R. 
§ 4.10 was discussed earlier in this decision.  The only 
question that needs to be answered with respect to an 
assignment of higher initial ratings is whether the schedular 
criteria have been met.  In this regard, the schedular 
criteria are specific, and as explained above, the veteran's 
hearing loss is not of sufficient severity to warrant initial 
disability ratings in excess of 10 and 20 percent for the 
service-connected bilateral hearing loss for the periods in 
question.  See Lendenmann, 3 Vet. App. at 349. 

Under the provisions of 38 C.F.R. § 3.321(b), in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.

The record contains no evidence, including contentions, that 
hearing loss has interfered with employment since the 
effective date of service connection.  In addition, the 
veteran has not been hospitalized for his service-connected 
hearing loss disability.  The June 2002 examiner commented 
that without his spouse's assistance the veteran would 
experience moderate to severe disability from his hearing 
impairment.  The schedular ratings contemplate hearing loss 
that is in the middle to upper middle of the 11 Roman numeral 
designations for hearing loss.  This fact indicates that the 
rating contemplates a disability that is in the moderate to 
severe range.  In any event, absent any evidence of 
interference with current employment, marked interference 
beyond that contemplated by the schedular rating is nod 
shown.

There is no clinical evidence of unusual or extraordinary 
manifestations of the hearing loss disability that are not 
adequately compensated by the currently assigned initial 10 
and 20 percent disability ratings for the periods in 
question.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 10 percent for bilateral 
hearing loss, for the period from April 3, 2000, to March 28, 
2004, and an initial 20 percent thereafter, is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


